19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Thomas L. JONES, Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 93-2711EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 16, 1994.Filed:  March 11, 1994.

Appeal from the United States District Court for the Eastern District of Arkansas.
E.D.Ark.
AFFIRMED.
PER CURIAM.


1
Thomas L. Jones appeals the decision of the magistrate judge upholding the Secretary's denial of Social Security disability benefits.  Jones contends the Secretary's decision is not supported by substantial evidence on the record as a whole.  Specifically, Jones argues the administrative law judge committed error in finding that Jones did not have a severe impairment and, alternatively, in finding that Jones could perform a full range of sedentary work activity.  After a careful review of the record, the briefs, and the reasoned decision of the magistrate judge, we affirm.  See 8th Cir.  R. 47B.